Citation Nr: 1743296	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  08-22 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for psoriasis (previously rated as rosacea).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1974 to December 1978 and in the U.S. Army from August 1980 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On his substantive appeal, the Veteran requested a Board hearing.  The requested hearing was scheduled for May 2013; however, the Veteran failed to appear.

The May 2007 rating decision provided a 10 percent rating for rosacea and denied entitlement to service connection for psoriasis.  The Veteran appealed both issues.  A September 2013 rating decision granted service connection for psoriasis; however, subsequent Supplemental Statements of the Case (SSOCs) indicated that the Veteran's only skin condition as actually psoriasis and the rating description had been adjusted accordingly.  In an August 2015 rating decision the RO increased the Veteran's rating for psoriasis to 60 percent, with an effective date of February 27, 2015.  The Veteran submitted a notice of disagreement with the effective date assigned.  The Board notes that an SOC for the earlier effective date issue is not required because a February 2016 rating decision provided the Veteran's requested earlier effective date for the 60 percent rating of September 14, 2006.  As such, the issue is listed on appeal as above.

The issue of whether clear and unmistakable error was made in an August 1994 rating decision has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINS OF FACT

In a September 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for psoriasis (previously rated as rosacea).


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of a claim for an increased rating for psoriasis (previously rated as rosacea) have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to an increased rating in excess of 60 percent for psoriasis (previously rated as rosacea) in a September 2017 statement, wherein he stated he "would like to cancel and withdraw my appeal for entitlement to a rating in excess of 60 percent for psoriasis."  He noted he was "completely satisfied with the 60 percent that he was now receiving."  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

Entitlement to an increased rating in excess of 60 percent for psoriasis (previously rated as rosacea) is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


